            Case 2:20-cv-00615-MJP Document 13 Filed 06/05/20 Page 1 of 1



 1                                                THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9

10   WYTTMAB, LLC, individually and on behalf of
     all others similarly situated,                     Case No.: 2:20-cv-00615-MJP
11
                    Plaintiff,                          ORDER ON STIPULATED MOTION
12                                                      TO EXTEND TIME TO RESPOND TO
            v.                                          COMPLAINT AND SET BRIEFING
13                                                      SCHEDULE
     GODADDY.COM, LLC,
14                                                      NOTED ON MOTION CALENDAR:
                    Defendant.                          JUNE 13, 2020
15

16          AND NOW, this 5th day of June, 2020, upon consideration of the Stipulated Motion to

17   Extend Time to Respond to Complaint,

18          IT IS ORDERED that Stipulated Motion to Extend Time to Respond to Complaint and

19   Set is GRANTED. GoDaddy shall respond to the Complaint on or before June 12, 2020.

20   Wyttmab shall file a response to any motion on or before July 2, 2020, and GoDaddy may reply

21   on or before July 10, 2020.

22

23    Dated: June 5, 2020.

24

25

26
                                                       A
                                                       Marsha J. Pechman
                                                       United States District Judge

      ORDER ON STIPULATED MOTION TO EXTEND TIME TO
      RESPOND TO COMPLAINT - 1
      2:20-CV-00615-MJP
